Citation Nr: 0519105	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied the veteran's claim of entitlement 
to service connection for a low back injury.  

In July 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he currently has a back disability 
due to his service back injury.  Specifically, the veteran 
contends that he injured his back in service when forced to 
abandon ship, and that he presently has a back disability as 
a result of this incident.  

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  The Board 
realizes in cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind.

Although the veteran's service medical records are not 
available, the veteran has submitted documentation, in the 
form of statements of those who served with him, and copies 
of a contemporaneous certificate and affidavit, which do 
indicate that, as a result of being forced to abandon his 
ship in service, he sustained several injuries, including a 
lumbar sprain, and was hospitalized for some weeks in 
service.  His administrative records show that he was awarded 
the Purple Heart Medal and Distinguished Flying Cross, and 
Air Medal in service.  Recent treatment records from the VA, 
dated July 2003 to July 2004, show the veteran's reported 
history of chronic low back pain due to disc disease.  

In view of the above, the Board is of the opinion that 
further development is warranted in this case.

Accordingly, this claim is remanded for the following 
development:

1.  The veteran should then be provided 
with a VA examination by an orthopedist 
to determine the etiology of any 
diagnosed back disability.  All indicated 
tests and studies should be undertaken.  
The claims file should be reviewed by the 
examiner, and the examiner should 
indicate in his report that the file has 
been reviewed.  The examiner is requested 
to obtain a detailed clinical history.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not (i.e., is 
there at least a 50 percent probability) 
that any currently diagnosed back 
disability is related to his inservice 
injuries.

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


